DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The first line of the specification should be amended to recite that “The instant application claims benefit to Provisional Serial Number 62/944,114, filed on December 5, 2019”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8-11 and 14-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "wherein the hydroxy acid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner 

Claims 9-10 recite the limitation "hydrogen bond donor compound" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that the limitation “hydrogen bond donor compound” does not appear in claim 1.  Appropriate correction and/or clarification is required.

Claim 11 recites the limitation "hydrogen bond acceptor compound" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that the limitation “hydrogen bond acceptor compound” does not appear in claim 1.  Appropriate correction and/or clarification is required.

Claim 14 recites the limitation "wherein the hydroxy acid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that the limitation “hydroxy acid” does not appear in claim 12.  Appropriate correction and/or clarification is required.

Claims 15-16 recite the limitation "hydrogen bond donor compound" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that the limitation “hydrogen bond donor compound” does not appear in claim 12.  Appropriate correction and/or clarification is required.

Claim 18 recites the limitation "hydrogen bond acceptor compound" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that the limitation “hydrogen bond acceptor compound” does not appear in claim 12.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over D’Ambrogio et al, US 2014/0090671.
D’Ambrogio et al, US 2014/0090671, discloses a cleaning composition comprising a choline salt (i.e. a hydrogen bond receiving compound), a surfactant, and a solvent (see abstract and paragraph 5).  It is further taught by D’Ambrogio et al that the composition further contains a hydrogen bond donor, such as salicylic acid, wherein the ratio of hydrogen bond donor to choline salt is 1:1 to 4:1 (see paragraphs 11-13), that suitable surfactants include anionic, nonionic, cationic, amphoteric, and zwitterionic surfactants in an amount of 0.1-45% by weight (see paragraph 15), that suitable solvents include water and alcohols (see paragraph 44), that the pH of the composition is 6-8 (see paragraph 45), and that the composition further contains a perfume (see paragraph 46), per the requirements of the instant invention.  Specifically, note the Examples in Paragraphs 54-61.  Therefore, instant claims 1-4 and 7-11 are anticipated by D’Ambrogio et al, US 2014/0090671.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.




Allowable Subject Matter
Claims 12-13, 17 and 19 are allowable, since D’Ambrogio et al, US 2014/0090671 does not teach or suggest in general a method of making a translucent composition having an absorbance of greater than 60% at 600 nanometers, as required by applicant in the instant claims.

Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barnabas et al, US 2021/0171866, discloses a cleaning composition comprising a hydroxy acid, a hydrogen bond acceptor, and a surfactant (see abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
March 1, 2022